Citation Nr: 1529024	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  05-26 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, M.M., and D.C. 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1992 to November 1994 and from August 1995 to September 1995.  He also had unverified service in the Reserve. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2009, a hearing was held before a Decision Review Officer at the RO, and in March 2010, the Veteran testified at a hearing conducted by an Acting Veterans Law Judge sitting at the RO.  Transcripts of both hearings are of record.  

In January 2011, the Board reopened a claim of service connection for depressive disorder and remanded that matter for further development.  The issues of an increased rating for the service-connected eczema and for a TDIU rating were also remanded.  In December 2012, the Board granted service connection for depressive disorder and dismissed the claim for an increased evaluation for the service-connected eczema, as it was withdrawn by the Veteran.  The claim for a TDIU rating was inextricably intertwined with the assignment of an initial rating for the service-connected depressive disorder and was remanded.

In March 2013, the Board sent the Veteran a letter advising him that the acting Veterans Law Judge who conducted his hearing was no longer employed by the Board.  He was offered the opportunity for an additional hearing and was told that if a response was not received within 30 days, the Board would assume that he did not want another hearing.  To date, the Veteran has not responded.

The issue of a TDIU rating was remanded in August 2013 for further evidentiary development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains additional VA treatment records that were reviewed by the RO prior to the issuance of the December 2013 statement of the case.  The Board notes that subsequent to the issuance of December 2013 statement of the case, the Veteran, through is representative, submitted additional VA treatment records accompanied by a waiver of initial RO review.  

The appeal is REMANDED to the AOJ.  

REMAND

The Veteran is currently service connected for the residuals of a skull contusion with headaches rated as 50 percent disabling; for neck strain with degenerative changes rated as 30 percent disabling; for depressive disorder associated with the skull contusion with headaches rated as 30 percent disabling; and for dyshidrotic eczema rated as 10 percent disabling.  The Veteran's combined evaluation was 70 percent beginning on August 18, 2004 and is 80 percent beginning on November 13, 2009.  As the service-connected skull contusion with residual headaches and the associated psychiatric disorder stem from a common etiology, it appears that the schedular criteria for a TDIU rating have been met since August 18, 2004.  See 38 C.F.R. § 4.16(a) (2014).

Throughout the record, there is information suggesting that the Veteran is unemployable due to service-connected disabilities.  Conversely, there is also evidence, both lay and medical, indicating that the Veteran has a tendency to over report symptoms and was exaggerating to avoid work.      

The March 2013 Board remand instructed to provide either a VA examination or a social and industrial survey to determine whether the Veteran's service-connected disabilities, in combination, were of sufficient severity to produce unemployability.  The examiner was also requested to address the apparent inconsistences in the level of occupational impairment shown throughout the record.  

A VA examination was provided in October 2013 and the examiner determined that the Veteran was able to engage in sedentary employment; however, the examiner reported that he was not qualified to render a medical opinion as to the potential detrimental impact of the service-connected depressive disorder on the Veteran's employability.  The examiner also did not address the inconsistences in the level of occupational impairment shown throughout the record.  

Although the Board acknowledges that the determination of whether a veteran is unemployable is a legal and not a medical determination, Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board finds that the lack of response to one of the remand questions reflects that the VA examiner did not make the ultimate determination of whether the combined impact of the Veteran's disabilities rendered him unemployable, as required by the Board's remand.  Cf.  Dyment v. West, 13 Vet.App. 141, 146-47 (1999).

Finally, as the record reflects that the Veteran receives continuous treatment at VA healthcare facilities, on remand, all outstanding, relevant treatment records should be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected skull contusion with residual headaches, neck strain, depressive disorder, and eczema.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records dated from December 2013 to the present.

2.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.

A written copy of the report should be associated with the claims folder.

The individual conducting the survey should also consider and address the apparent inconsistencies in the level of occupational impairment shown throughout the record.  If the individual conducting the survey is unable to do so, after the completion of the survey, the claims file and a copy of the social and industrial survey should be referred to a qualified VA examiner for an addendum opinion to address the apparent inconsistencies in the level of occupational impairment as shown throughout the record.  

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




